Citation Nr: 1110053	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  11-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to April 1972. 

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of April 2009 from the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia denied service connection for bilateral sensorineural hearing loss and an eye disorder.  

The Veteran filed two separate notices of disagreement (NOD) with the portions of the April 2009 rating that denied service connection for an eye disorder and bilateral sensorineural hearing loss.  The first NOD was received in September 2009 and pertained to the eye disorder claim, and the second NOD was received in November 2009 and pertained to the hearing loss claim.  Following the issuance of two separate statements of the case (SOC's) issued in December 2010 for the hearing loss and eye disorder claims, the Veteran perfected his appeal by submitting a VA Form I-9 (substantive appeal), which was received in January 2011.  Although his statement in the VA Form I-9 addresses only the hearing loss claim, he checked the box indicating that he was appealing "all issues listed on the statement of the case."  The Board favorably construes this as an intent to perfect an appeal as to both the hearing loss and eye disorder claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the VA form I-9, the Veteran indicated that he wanted a hearing before a member of the Board (BVA) at a local VA office (Travel Board hearing).  He has not submitted any subsequent correspondence withdrawing such request.  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  

As hearings are scheduled by the RO (See 38 C.F.R. § 20.704(a) (2010)), the Board will remand the case for that purpose.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for Board hearing with a Veterans Law Judge sitting at the RO, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  He should also be notified of his right to a videoconference hearing as an alternative.  

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.  

The purpose of this remand is to comply with due process of law.  The Board intimates no opinion, either favorable or unfavorable, as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


